 Case3:20-cr-00024-PLR-DCP
Case  3:20-cr-00024-KAC-DCP*SEALED*
                             DocumentDocument
                                      75 Filed 309/09/20  Page 1 of
                                                  Filed 03/03/20    8 PageID
                                                                 Page  1 of 8 #: 244
                                                                              PageID
                                       #: 3
 Case3:20-cr-00024-PLR-DCP
Case  3:20-cr-00024-KAC-DCP*SEALED*
                             DocumentDocument
                                      75 Filed 309/09/20  Page 2 of
                                                  Filed 03/03/20    8 PageID
                                                                 Page  2 of 8 #: 245
                                                                              PageID
                                       #: 4
 Case3:20-cr-00024-PLR-DCP
Case  3:20-cr-00024-KAC-DCP*SEALED*
                             DocumentDocument
                                      75 Filed 309/09/20  Page 3 of
                                                  Filed 03/03/20    8 PageID
                                                                 Page  3 of 8 #: 246
                                                                              PageID
                                       #: 5
 Case3:20-cr-00024-PLR-DCP
Case  3:20-cr-00024-KAC-DCP*SEALED*
                             DocumentDocument
                                      75 Filed 309/09/20  Page 4 of
                                                  Filed 03/03/20    8 PageID
                                                                 Page  4 of 8 #: 247
                                                                              PageID
                                       #: 6
 Case3:20-cr-00024-PLR-DCP
Case  3:20-cr-00024-KAC-DCP*SEALED*
                             DocumentDocument
                                      75 Filed 309/09/20  Page 5 of
                                                  Filed 03/03/20    8 PageID
                                                                 Page  5 of 8 #: 248
                                                                              PageID
                                       #: 7
 Case3:20-cr-00024-PLR-DCP
Case  3:20-cr-00024-KAC-DCP*SEALED*
                             DocumentDocument
                                      75 Filed 309/09/20  Page 6 of
                                                  Filed 03/03/20    8 PageID
                                                                 Page  6 of 8 #: 249
                                                                              PageID
                                       #: 8
 Case3:20-cr-00024-PLR-DCP
Case  3:20-cr-00024-KAC-DCP*SEALED*
                             DocumentDocument
                                      75 Filed 309/09/20  Page 7 of
                                                  Filed 03/03/20    8 PageID
                                                                 Page  7 of 8 #: 250
                                                                              PageID
                                       #: 9
 Case3:20-cr-00024-PLR-DCP
Case  3:20-cr-00024-KAC-DCP*SEALED*
                             DocumentDocument
                                      75 Filed 309/09/20  Page 8 of
                                                  Filed 03/03/20    8 PageID
                                                                 Page  8 of 8 #: 251
                                                                              PageID
                                      #: 10
